 GEORGIA ROOFING & SHEET METAL CO115GeorgiaRoofing& Sheet Metal CompanyandSheetMetalWorkersInternationalAssociation,Local203, AFL-CIO. Case 10-CA-10715Upon the entire record, and my observation of the.wit-nessesand their demeanor, and after consideration of thebriefs filed by the parties, I make the following:March 26, 1975DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, AND PENELLOOn December23, 1974,Administrative Law JudgeBernardJ.Seff issued the attached Decision in thisproceeding.Thereafter,the General Counsel filed ex-ceptions and a supporting brief,and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor RelationsAct, asamended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,findings, andconclusions of the Administrative Law Judge and toadopt his Recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Administrative Law Judge and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.DECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Administrative Law Judge: This casecame for hearing before me in Columbus, Georgia, on August26, 1974. The Sheet Metal Workers International Associa-tion, Local 203, AFL-CIO, hereinafter called the Union orLocal 203, filed its charge on May 9, 1974, and the complaintissued on August 2, 1974, alleging that Respondent, GeorgiaRoofing & Sheet Metal Company, hereinafter referred to asRespondent or Company, violated Section 8(a)(5) and (1) ofthe Act in that the parties reached agreement on the termsof a collective-bargaining contract, but had refused, and doesnow refuse, to sign the agreement.Respondent in its answer denied the commission of anyunfair labor practices, but admitted allegations to the com-plaint sufficient to support the assertion of jurisdiction basedon the current standards of the Board (both inflow of over$50,000 and outflow of over $50,000) in the past 12 months.The answer further admits that the Union is a labor organiza-tion within the meaning of the Act.FINDINGS OF FACTITHE COMPANY AND ITS BUSINESSRespondent is a Georgia corporation, with its principaloffice and place of business located at Columbus, Georgia,where it is engaged in commercial and industrial sheet metaland roofing construction.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.IntroductionOn June 7, 1973, in an election by secret ballot conductedby the National Labor Relations Board, a majority of theemployees designated and selected the Union as their repre-sentative for the purposes of collective bargaining in the fol-lowing unit:-All sheet metal employees, -including mechanics andhelpers, employed by Respondent at its Columbus,Georgia, shop, excluding office clerical employees,professional employees, guards and supervisors as de-fined in the Act.On June 15, 1973, the Regional Director certified - theUnion as the exclusive collective-bargaining representative ofall employees in the unit set forthsupra.Prior to a strike which occurred in 1970, both Smith Ray-mond (the Company's chief competitor in the area) and Re-spondent were under contract with the Union.IIITHE ALLEGED UNFAIR LABOR PRACTICESA series of meetings took place after the Union was certi-fied by the NLRB. Several of these sessions involved theUnion, Respondent, and the Smith Raymond Company. TheUnion proposed that these two contractors accept the thenexisting contract which was due to expire on August 1, 1973,and thereafter negotiations would begin toward the excutionof a new contract.A meeting took place on August 1, 1973, among the unionrepresentative,Mooneyhan, Respondent's president, Powers,and Raymond. According to the Union's testimony, twopoints were raised by Powers: (1) Powers looked at the con-tract;Mooneyhan said there was really nothing to discussother than the fact that if Raymond would sign the agree-ment, he (Powers) would do likewise and powers did notquestion any of the terms of the contract; (2) the subsequenttime, Powers made a counterproposal on money matterswhich represented a difference of 30 cents an hour on a 2-yearcontract.The record shows that at numerous subsequent meetingsthe discussion concerned the question as to whether Ray-mond would agree to sign the contract. The point was repeat-217 NLRB No. 32 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDedly raised by Powers that he would not sign the agreementunless his principal competitor,Raymond,also signed. Laterin August1973,both Raymond and Powers agreed to sign iftwo other companies,Holt Services and DuPriest, alsosigned.Here again the General Counsel stated that no spe-cific terms of the contract were questioned"other than thewage scale."The record clearly reflects that Respondent did not agreeto the Union'swage proposals.During Mooneyhan's tes-timony on cross-examination he said:A. On August 1, 1973Mr. Powers offered to sign ouragreement,the only difference being the wage proposal.Q. (By Respondent's counsel)And it was, as youstated on direct examination,his offer was essentiallyfifty cents over two years and your demand was eighty-seven and a half cents over two years?A. YesQ. So hedid not,as of August 1, in any event agreeto any contract?A. That's correct. He agreed to everything except thewages. The only objection was the wages.Over a considerable period of time, and many perfunctorymeetings,Powers kept telling the Union that he would signthe contract if Raymond would also sign. During this periodthere was also some discussion about the pension plan. Pow-ers said he would agree to pay in the amount required to eachman, but it would be their responsibility to turn such sumsover to the Union.Powers wanted his offer to be com-municated to the men. He did not want to assume the book-keeping chore of keeping pension records for the Union.Mooneyhan agreed to present this to the members, and theyagreed to Powers proposals on this point.Powers testified that he offered a 25-cent-per-hour increasein wages in each of 2 years.Subsequently he offered to pay$6.55 plus 30 cents for another year.Powers explained thathe had a plateau which he could reach,$6.80, but that washis limit.The union proposal called for an increase in Febru-ary 1975 resulting in a total economic package of $7.05 perhour.Respondent argues in its brief that the most the Em-ployer agreed to pay was $6.80 an hour.In other words, nomeeting of the minds ever took place on the question ofwages.Contentions of the PartiesThe General Counsel takes the position that Respondentreached full agreement with the Union to the substantiveterms of a contract.Respondent agreed to sign the contractif his chief competitor also signed it. The General Counselpoints out correctly that if a party refuses to sign a con-tractbecause of the existence of a non-mandatorycondition-insistence that a competitor also sign thecontract-such refusal is violative of Section 8(a)(5) of theAct.Respondent argues on two levels:(1) no agreement wasever arrived at on the question of wages;(2) inanyevent thecharge was filed more than 6 months after the event on whichit is based,and therefore the cause of action is barred by theoperation of Section10(b) of the Act.While the record is somewhat confused,it is clear thatRespondent never reached agreement with the Union onwages. According to the transcript,the Union's wage demandwas 30 cents higher than the Company's offer, and wasbeyond the plateau it said it could afford to pay. As to Re-spondent's second contention,it becomes unnecessary to dealwith this issue since I have decided the case on the merits.Based on the evidence adduced at the hearing,I find thatthe General Counsel has failed to establish by a preponder-ance of the credibile evidence in the record that Respondentviolated Section 8(a)(5) of the Act.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaningof Section 2(6) and(7) of the Act.2.The, Union is a labor organization within the meaningof Section 2(5) of the Act.3.The allegations of the complaint that Respondent hasengaged in unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act has not been sustained bysubstantial evidence.[RecommendedOrder for dismissal omitted frompublication.]